Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                      Aug 28 2014, 9:13 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

LISA M. JOHNSON                                  GREGORY F. ZOELLER
Brownsburg, Indiana                              Attorney General of Indiana

                                                 ELLEN H. MEILAENDER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DARYL GILBERT,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 49A02-1401-CR-37
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Marc T. Rothenberg, Judge
                           Cause No. 49G02-1209-MR-62371


                                      August 28, 2014

               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
                              STATEMENT OF THE CASE

       Daryl Gilbert appeals his convictions of murder, a felony, Ind. Code § 35-42-1-1

(2007), and possession of a firearm by a serious violent felon, a Class B felony, Ind. Code

§ 35-47-4-5 (2012). We affirm.

                                          ISSUES

       Gilbert raises one issue: Whether his convictions on retrial following a mistrial

violate the Indiana Constitution.

       The State raises one issue in response, which is dispositive: Whether Gilbert has

waived appellate review of his Indiana constitutional claims.

                        FACTS AND PROCEDURAL HISTORY

       The State charged Gilbert with murder and possession of a firearm by a serious

violent felon in connection with the shooting death of Aaron Adams. The case was

bifurcated. The murder charge was tried to a jury, and Gilbert was tried with his co-

defendant, Tiandre Harris. The jury deadlocked, so Gilbert and the State both moved for

a mistrial. Appellant’s App. p. 19. The trial court granted the motion and subsequently

scheduled a second jury trial. Gilbert did not object to the new trial date.

       The second trial began on December 9, 2013. Gilbert and Harris were once again

tried jointly. Gilbert did not raise any objection to the second trial on constitutional

grounds. The jury determined that Gilbert was guilty of murder. Next, the possession

charge was tried to the bench, and the court determined that Gilbert was guilty. The court

sentenced Gilbert accordingly, and this appeal followed.



                                              2
                              DISCUSSION AND DECISION

        Gilbert argues that his retrial violated the Indiana Constitution, specifically article

one, section twelve (the due course of law clause) and article one, section fourteen (the

double jeopardy clause). The State contends that Gilbert has waived his constitutional

claims. We agree with the State.

        Gilbert did not file a reply brief or otherwise respond to the State’s argument. The

procedural posture of this issue is substantively equivalent to the case where an appellee

fails to file an appellee’s brief. In re Riddle, 946 N.E.2d 61, 70 (Ind. Ct. App. 2011).

Thus, we review the State’s waiver argument for prima facie error. Id. In such a

circumstance, it is not our responsibility to develop arguments for the non-responding

party. Id.

        As a general rule, the failure to object at trial results in waiver of an issue on

appeal. Bruno v. State, 774 N.E.2d 880, 883 (Ind. 2002). The rule of waiver in part

protects the integrity of the trial court in that the trial court cannot be found to have erred

as to an argument that it never had an opportunity to consider. T.S. v. Logansport State

Hosp., 959 N.E.2d 855, 857 (Ind. Ct. App. 2011), trans. denied.

        Here, Gilbert never objected to being retried, and he never argued to the trial court

that retrial would violate the Indiana Constitution. He has thus waived his constitutional

claims for appellate review. See State v. Friedel, 714 N.E.2d 1231, 1236 (Ind. Ct. App.

1999) (State waived challenge to defendant’s standing by failing to present claim to the

trial court).



                                               3
          There is an additional ground for waiver of Gilbert’s double jeopardy claim. If a

defendant moves for or consents to the termination of a proceeding after jeopardy has

attached, he forfeits his right to raise double jeopardy in further proceedings unless the

motion was necessitated by governmental conduct, which conduct was intended to

provoke the defendant into seeking to terminate the proceedings. Emmons v. State, 847

N.E.2d 1035, 1038 (Ind. Ct. App. 2006).

          In this case, Gilbert and the State jointly moved for a mistrial during the first trial,

and he has not alleged that the mistrial was made necessary by the State’s conduct. He is

thus barred from raising a double jeopardy claim on appeal. See id. (defendant’s double

jeopardy claim barred because defendant moved to dismiss the charges and the State did

not provoke a mistrial).1

                                              CONCLUSION

          For the reasons stated above, we affirm the judgment of the trial court.

          Affirmed.

NAJAM, J., and BROWN, J., concur.




1
    Gilbert does not argue that retrial amounted to fundamental error.
                                                       4